Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,919,784. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially broader than or constitute subcombinations with respect to the claims of ‘784. The instant claims and claims of ‘784 commonly recite a desalination system and method employing or comprising zero valent iron nanoparticles having pore-defining spacers between the nanoparticles, operable for capturing sodium and chloride ions and commonly reciting properties of the nanoparticles and other elements of a desalination system.
Claims 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In independent claim 35 the recitation “zero valent iron (zvi) oxidizing into multivalent iron” is ambiguous, since it is unclear how the oxidizing into multivalent method step is related to the desalinating and whether such oxidizing is a step of an applied chemical or other reaction to the nanoparticles before, simultaneously with or after a step of capturing the sodium and chloride ions.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27 and 30 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gonzalez patent publication ES2598032 and the accompanying Machine translation of Document ‘032. For claim 27, Gonzalez discloses a passive desalination method (See the translation-Abstract and Background of the Invention and , comprising: receiving an inflow of saline, comprising water, and sodium and chloride ions ; 
capturing by a plurality of iron nanoparticles, the sodium and chloride ions (including ligands and cations), (Sector of the Techniques, Background, Brief Description-Section 5.3, Explanation of the Invention-Sections 3.3, and Theoretical foundations—Section 2.1.1, the Background and Section 5.3 clarifying the dual nanoparticle characteristics of “chlorides” of salts form ligands or complexes with the nanoparticles, and the salt chemically reacting to form sodium cations and negatively charged chloride ions each captured by the nanoparticles, which are each separated from the water by being captured by the nanoparticles) ; 
the nanoparticles specifically comprising zero-valent iron nanoparticles (Explanation of the Invention-Section 3.4, Brief description of the figures-Sections 5.1, 5.2); and 
emitting an outflow of purified water (Method 2.-“fresh water leaves the tank”). 
For claim 30, Gonzalez also discloses: the inflow being driven by gravity acting on the saline (the system comprising a tank (Method 2.-“upper cone tank” or “upper left tank”) configured to hold saline and nanoparticles disposed at a higher altitude than the housing comprising nanoparticles and rotating magnets (Method 2. – “lower tank”) and a valve configured to selectively pass saline from the tank into the housing (Method 2.- “lower valve of the upper left tank”).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez patent publication ES2598032 and the accompanying Machine translation of Document ‘032 in view of Addiego et al PGPUBS Document US 2015/0291446 (Addiego). Referenced paragraph numbers of the applied PGPUBS documents for this 103 and subsequent 35 U.S.C. 103 rejections are identified with “[ ]” symbols.
For claim 21, Gonzalez discloses: 
a desalination system (Machine translation-see Background of the Invention) comprising a plurality of Zero-valent iron nanoparticles (Explanation of the Invention-Section 3.4, Brief description of the figures-Sections 5.1, 5.2), 
operative to extract the sodium and chlorine or chloride ions or cations, and corresponding and other salts (translation-see Abstract, Background of the Invention, Brief Description, section 3.4, Explanation of the Invention, Section 3.3, 3.4), 
by attracting and aggregating the salt to the nanoparticles, forming agglomerations which are then separated from the water by magnetic vector fields (Explanation of the Invention, Section 3.3, 3.4, 4.1, 4.2).
These claims all differ by requiring the zero valent iron (ZVI) nanoparticles to include spacers disposed between the plurality of nanoparticles, forming pores there-between.  
Addiego teaches application of separation medium comprising ZVI  nanoparticles [0041, 0044, 0045, 0074] in a matrix or mixture for treating water or wastewater having heavy metal and salt contaminants [0002, 0055, 0056], and 
also comprising spacer molecules, which cause the mixture to comprise micro-, meso- and/or macroscale porosity, thus comprising one or more pore formers, such as potato starch, to form pores [0021, 0030, 0047, 0048], 
for collecting attracted and binding the contaminants within the matrix, thus within the pores of the matrix [0020, 0033, 0053]. 
It would have been obvious to one of ordinary skill, such as an engineer, in the desalination arts, to have synthesizing the nanoparticles to include such spacing agents, as taught by Addiego, in order to enhance stability and improve and increase specific binding volume and capacity for the various chlorine and chloride-containing salts, and other contaminants including heavy metals, being removed from the water.
Gonzalez also discloses: a housing, inherently water-impermeable, comprising or containing the nanoparticles for claim 24 (Translation- see Preferred Embodiments of the Invention, Method 1 and Method 2, and Explanation of the Invention, Section 4.1 regarding a “tank”); and 
the system comprising a tank (Method 2.-“upper cone tank” or “upper left tank”) configured to hold saline and nanoparticles disposed at a higher altitude than the housing comprising nanoparticles and rotating magnets (Method 2. – “lower tank”) and a valve configured to selectively pass saline from the tank into the housing (Method 2.- “lower valve of the upper left tank”, for claim 26.
Addiego also teaches: the Z-average diameter of the iron particles being between about 20-80 nanometers (see [0038 and 0041 regarding the iron particles being reduced from transition metal feedstock having a particle diameter of as small as about 0.1 micron or 100 nanometers) for claim 22; and 
the spacers as comprising potato starch for claim 23 [0033]. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez patent publication ES2598032 and the accompanying Machine translation of Document ‘032 in view of Addiego et al PGPUBS Document US 2015/0291446 (Addiego), as applied to claims 21-24 and 26, and further in view of Stein PGPUBS Document US 2012/0018382. Gonzalez further discloses the system comprising means for circulating the brine being treated to obtain purified water through a tank housing the nanoparticles, however being silent as to whether such circulation is effected by presence of a pump or occurs by gravity flow.
Claim 25 further differs by requiring the system requiring a pump to either pump saline into the housing or to pump desalinated water out of the housing.
Stein teaches a water treatment system which may take the form of either a gravity-flow system or a pressurized system employing pumps. 
Stein teaches a system for desalinating water including removing sodium and chlorine or chloride ions [0090-0092], including passing the water through a reverse osmosis membrane filter [0009, 0016, 0219] and removing sodium and chlorine or chloride ions with iron nanoparticles [0032-0034, 0051-0058, 0095, 0219-0222] in which flow through the system may either be gravitationally directed, or pumped [0225, 0233]. 
Thus, it would have been obvious to one of ordinary skill in the desalination arts, to have configured the Gonzalez system to utilize one or more pumps, as taught by Stein, in order to increase the control over starting and stopping of desalination cycles and removal of contaminants from the water being purified to ensure optimal use of the nanoparticles for binding contaminants, as well as to purify a larger volume of saline water over operating periods 
Claims 28, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez patent publication ES2598032 and the accompanying Machine translation of Document ‘032, as applied to claims 27 and 30, in view of Addiego et al PGPUBS Document US 2015/0291446 (Addiego). Claims 28 and 29 differ by requiring the zero valent iron (ZVI) nanoparticles to include spacers disposed between the plurality of nanoparticles, forming pores there-between.  
Addiego teaches application of separation medium comprising ZVI  nanoparticles [0041, 0044, 0045, 0074] in a matrix or mixture for treating water or wastewater having heavy metal and salt contaminants [0002, 0055, 0056], and 
also comprising spacer molecules, which cause the mixture to comprise micro-, meso- and/or macroscale porosity, thus comprising one or more pore formers, such as potato starch, to form pores [0021, 0030, 0047, 0048], 
for collecting attracted and binding the contaminants within the matrix, thus within the pores of the matrix [0020, 0033, 0053]. 
It would have been obvious to one of ordinary skill, such as an engineer, in the desalination arts, to have synthesizing the nanoparticles to include such spacing agents, as taught by Addiego, in order to enhance stability and improve and increase specific binding volume and capacity for the various chlorine and chloride-containing salts, and other contaminants including heavy metals, being removed from the water.
Gonzalez is silent regarding diameter of the iron nanoparticles. Claim 31 differs by requiring the Z-average diameter of the iron particles being between about 20-80 nanometers. Addiego teaches such iron nanoparticle diameter range (see [0038 and 0041 regarding the iron particles being reduced from transition metal feedstock having a particle diameter of as small as about 0.1 micron or 100 nanometers). It would have been obvious to the skilled artisan to have manufactured the nanoparticles of Gonzalez to have the diameter size range taught by Addiego, in order to optimize packing density and amount of salts and other contaminants extracted from the saline water being purified.
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez patent publication ES2598032 and the accompanying Machine translation of Document ‘032, as applied to claims 27 and 30, in view of Buschmann PGPUBS Document US 2012/0255898. Gonzalez is silent regarding total dissolved solids or TDS levels of the inflow and outflow of water, although saline or brackish water inherently has TDS levels of 10,000-30,000 or greater. Claims 33 and 34 differ from Gonzalez by requiring the inflow having a TDS level of greater than 1500 mg/L and outflow having a TDS level of 1,200 mg/L or less, or alternatively, of the outflow of the water having a TDS level which is one half or less of that of the inflow of the water, respectively.
Buchmann discloses a desalination method comprising: receiving inflow of water containing sodium and chlorine, including in the form of sodium chloride (NaCl) [0046, 0229, 0230, 0229-0233], and capturing the sodium and chlorine or sodium chloride by a reverse osmosis membrane impregnated with a plurality of iron nanoparticles [0040, 0122, 0229, 0230], so as to prevent these elements from remaining with the outflow of purified water or permeate [0229, 0230].
Buschmann suggests decreasing conductivity or total dissolved solids (tds) levels by more than 50%, such as by up to 99%, as monitored by conductivity probes, through the desalination process employing membranes having high salt rejection [0229, 0230, Table 2]. It would have been additionally obvious to the skilled artisan to have operated the Gonzalez process by manipulation of packing density of the nanoparticles, operation of the magnetic field applied and manipulation of time of exposure of the saline water to the nanoparticles to effect the claimed reduction of TDS, as suggested by Bushman, in order to obtain water sufficiently purified to be high quality water, as for domestic, industrial or agricultural purposes, an objective of Gonzalez in the Abstract and Sector of the Technique.
		ALLOWABLE SUBJECT MATTER
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 32 would distinguish in view of recitation of the capturing of the chlorine and sodium ions as comprising forming of halite in pores between the iron nanoparticles. The cited British Geological Survey non-patent publication suggests halite salt crystals as inherently present in some instances of the saline water or brine being treated by the Gonzalez method, however not actually being formed by the capturing of the sodium and chloride ions. Gonzalez utilizes different mechanisms for capturing the salt ions which doesn’t suggest forming halite.
Claims 35-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 35, and thus dependent claims 35-39 would distinguish in view of recitation of the capturing of the chlorine and sodium ions by the zero valent iron nanoparticles comprising the nanoparticles oxidizing from being zero valent nanoparticles into multivalent iron.  Neither Gonzalez or any of the other applied or cited prior art suggests such mechanism for desalination or capturing of sodium and chloride ions.


Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
10/17/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778